Citation Nr: 0316325	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  94-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Whether new and material evidence sufficient to warrant 
reopening of the veteran's claim of entitlement to service 
connection for an eye disorder has been submitted.

4.  Whether new and material evidence sufficient to warrant 
reopening of the veteran's claim of entitlement to service 
connection for a back disorder has been submitted.

5.  Entitlement to a compensable evaluation for hemorrhoids.  

6.  Entitlement to a compensable evaluation for 
cyclomastopathy.  



ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from July 1973 to 
November 1973.

This appeal comes to the Board of Veterans Appeals from a 
November 1993, rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which, in pertinent part, denied 
the veteran's claims of entitlement to service connection for 
a nervous condition and a right elbow disability; denied 
reopening the veteran's claims of entitlement to service 
connection for an eye disorder and a back disorder; and 
denied entitlement to an increased rating for service 
connected hemorrhoids, evaluated as 0 percent disabling, and 
an increased rating for service connected cyclomastopathy, 
evaluated as 0 percent disabling.  

The Board remanded these issues in November 1999 the 
requested development has been accomplished and the matters 
have been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Service medical records do not show that the veteran was 
seen for any complaints, injuries or treatment related to a 
psychiatric disorder.

2.  Service medical records do not show that the veteran was 
seen for any complaints, injuries or treatment related to a 
right elbow disability.

3.  In a May 1974 rating decision the RO denied the veteran's 
claim of service connection for an eye disorder.  The veteran 
was notified of this decision in July 1974.  

4.  The veteran did not appeal thus the May 1974 RO decision 
became final.  

5.  Evidence received since the May 1974 RO decision is new 
and bears directly and substantially on the matter under 
consideration, service connection for an eye disorder, and is 
so significant that it must be considered in order to fairly 
decide the claim.  

6.  In a November 1990 rating decision the RO denied the 
veteran's claim of service connection for a back disorder.  
The veteran was notified of this decision in December 1990.  

7.  The veteran did not appeal thus the November 1990 RO 
decision became final.  

8.  Evidence received since the November 1990 RO decision is 
new and bears directly and substantially on the matter under 
consideration, service connection for a back disorder, and is 
so significant that it must be considered in order to fairly 
decide the claim.  

9.  The veteran's service connected hemorrhoids are not shown 
to be more than mild or moderate in degree.  

10.  The veteran's service-connected cyclomastopathy is 
asymptomatic.  


CONCLUSIONS OF LAW

1.  A nervous disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002).  

2.  A right elbow disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  

3.  The May 1974 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for an eye disorder is reopened.  38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107(b), 5108, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.156 (2002).  

4.  The November 1990 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a back disorder is reopened.  38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107(b), 5108, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.156 (2002).  

5.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. Part 4, including 
§ 4.114, Diagnostic Code 7336 (2002).  

6.  The criteria for a compensable evaluation for the service 
connected cyclomastopathy have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. Part 4, including § 4.116, Diagnostic Code 7626 and 
4.124a, Diagnostic Code 8699.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The January 2002 RO letter as well as the November 2002 
Supplemental Statement of the Case informed the veteran of 
the evidence needed to substantiate the claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in November 1992, March 1996, December 1997, and 
July 2000.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A.  Nervous Disorder

Service medical records do not show that the veteran was seen 
for any complaints, injuries or treatment related to a 
psychiatric disorder.  Thus, direct service connection for a 
nervous disorder is not warranted, as there is no evidence of 
incurrence of a disease or injury in service.  See 38 
U.S.C.A. §§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Post service medical records, specifically, the December 1997 
VA examination diagnoses were adjustment reaction with 
depressed mood, dependent personality disorder.  The January 
2000 VA outpatient treatment record assessment included 
depression.  In April 2000 the assessment was anxiety.  The 
July 2000 VA examination diagnoses were depressive disorder 
not otherwise specified and dependent personality feature.  

However, there is no nexus between the veteran's nervous 
disorder and service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish  . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed.  Cir. 1998); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Absent such 
evidence in this case, service connection for a nervous 
disorder is not warranted.  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
nervous disorder the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

B.  A Right Elbow Disability 

Service medical records do not show that the veteran was seen 
for any complaints, injuries or treatment related to his 
right elbow disability.  Thus, direct service connection for 
a right elbow disability is not warranted, as there is no 
evidence of incurrence of a disease or injury in service.  
See 38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Post service medical records, specifically, VA outpatient 
treatment record dated April 1992 provided the diagnosis of 
rule out fibromyalgia.  In June 1992 the veteran was seen for 
complaints of right elbow pain.  

However, there is no nexus between the veteran's right elbow 
disability and service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish  . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed.  Cir. 1998); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Absent such 
evidence in this case, service connection for a right elbow 
disability is not warranted.  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right elbow disability the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 
(1990); Alemany, 9 Vet. App. 518, 519 (1996).  

II.  New and Material Evidence

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991 & Supp. 2002); 38 C.F.R. § 20.302(a) 
(2002).  A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2002).  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2002).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

Pursuant to the duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R § 3.159), the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  38 U.S.C. 
§ 5103A(a)(1) (West Supp. 2002).  However, nothing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C. § 5103A(f) (West 
Supp. 2002).

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 
3.156(a).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As these claims to 
reopen were received on July 9, 1992, and May 28, 1993, prior 
to August 29, 2001, the revised regulation is not applicable 
and the Board may not consider the revised regulation.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

A.  An Eye Disability 

In a May 1974 rating decision the RO denied the veteran's 
claim of service connection for an eye disorder.  The veteran 
was notified of this decision in July 1974.  The veteran did 
not appeal thus the May 1974 RO decision became final.  

The evidence, which was in the file at the time that this 
issue was considered by the RO in May 1974, included the 
veteran's service medical records and a January 1974 VA 
examination report.  

The Board has reviewed the evidence received into the record 
since the May 1974 RO decision and finds that new and 
material evidence has been received to reopen the claim of 
service connection for an eye disorder.  Specifically, VA 
outpatient treatment records dated, June 1980 to September 
2002, which show that the veteran was seen for left eye 
conjunctivitis, blurred vision, hyperopia and preseyopia.  At 
the July 2000 VA eye examination the diagnoses were 
refractive error and nasal pterygium left eye.  Thus, this 
evidence bears directly and substantially upon the specific 
matter under consideration.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.  However, upon 
further review, the Board finds that additional development 
is required and will be addressed in the remand portion of 
this decision.  



B.  A Back Disability 

In a November 1990 rating decision the RO denied the 
veteran's claim of service connection for a back disorder.  
The veteran was notified of this decision in December 1990.  
The veteran did not appeal thus the November 1990 RO decision 
became final.  

The evidence, which was in the file at the time that this 
issue was considered by the RO in November 1990, included the 
veteran's service medical records, a January 1974 VA 
examination report and VA outpatient treatment records dated 
June 1980 to November 1989.  

The Board has reviewed the evidence received into the record 
since the November 1990 RO decision and finds that new and 
material evidence has been received to reopen the claim of 
service connection for a back disorder.  Specifically, VA 
outpatient treatment records dated, November 1989 to 
September 2002, which show that the veteran was seen for 
lumbago due to degenerative disease, osteopenia of the spine 
and x-ray impressions of straightening of the lumbar lordosis 
suggesting muscle spasm, right sacroiliac joint sclerosis 
along the iliac side, mild lower cervical spondylosis with 
apparent narrowing of the disc space at C6-7 vertebral 
bodies.  The December 1997 VA examination diagnoses included 
degenerative joint disease and the July 2000 VA examination 
diagnoses included degenerative joint disease of the spine.  
Thus, this evidence bears directly and substantially upon the 
specific matter under consideration.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.  However, upon 
further review, the Board finds that additional development 
is required and will be addressed in the remand portion of 
this decision.  

III.  Increased Evaluations

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

A.  Hemorrhoids

The veteran's is currently in receipt of a noncompensable 
evaluation for his service connected hemorrhoids under 
Diagnostic Code 7336.  38 C.F.R. § 4.114 (2002).  Under this 
rating provision, a noncompensable evaluation is provided 
where either external or internal hemorrhoids are mild or 
moderate.  A 10 percent evaluation is warranted for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent 
evaluation is warranted for internal or external hemorrhoids 
with persistent bleeding and with secondary anemia or with 
fissures.  38 C.F.R. Part 4, Diagnostic Code 7336 (2002).  

VA outpatient treatment records, dated April 1992 to June 
2002, do not show that the veteran was seen for complaints 
related to hemorrhoids.  At the November 1992 VA examination 
there was evidence of external and internal moderate 
hemorrhoids, tender.  There was no evidence of bleeding.  The 
diagnosis was external and internal hemorrhoids, symptomatic.  
At the December 1997 VA examination there was no thrombosis 
at present or bleeding.  The evidence of bleeding was by 
history only, none at the present time.  There was no 
evidence of colostomy or fecal leakage.  The veteran lumen 
size was normal as was his rectum and anus.  There was no 
evidence of anemia or fissures.  The diagnoses were external 
hemorrhoids and bleeding episodes with recurrent swelling.  

The Board finds that a compensable evaluation is not 
warranted for the service connected hemorrhoids.  There is no 
competent evidence of record demonstrating that the 
hemorrhoids were large, thrombotic, or irreducible with 
excessive redundant tissue.  Although there was evidence of 
external and internal moderate hemorrhoids, tender at the 
November 1992 VA examination, there is no evidence 
demonstrating that the hemorrhoids were manifested by large 
or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue.  At the December 1997 VA examination the 
evidence of bleeding was by history only.  The Board finds 
reports of bleeding does not constitute persistent bleeding 
since there was no evidence of bleeding when the veteran was 
examined in November 1992 or in December 1997.  There is no 
indication that the hemorrhoids are manifested by any anemia.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to a compensable rating for hemorrhoids.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

B.  Cyclomastopathy 

The veteran's service connected cyclomastopathy is evaluated 
by analogy to Diagnostic Codes 7626 and 8699.  Diagnostic 
Code 8699 relates to diseases of the peripheral nerves, 
neuritis.  According to Diagnostic Code 7626, evidence of a 
wide local excision without significant alteration of size or 
form of one or both breasts will result in the assignment of 
a noncompensable disability evaluation.  A simple mastectomy 
or wide local excision with significant alteration of size or 
form of one breast warrants a 30 percent disability rating 
and of both breasts will result in the assignment of a 50 
percent disability evaluation.  Id.  Evidence of a modified 
radical mastectomy of one breast warrants a 40 percent 
disability rating, and evidence of a modified radical 
mastectomy of both breasts will result in the grant of a 60 
percent disability rating.  Id.  Evidence of a radical 
mastectomy of one breast warrants the assignment of a 50 
percent disability rating, and evidence of a radical 
mastectomy of both breasts will result in the award of an 80 
percent disability evaluation.  Id.  

For VA purposes, a wide local excision (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  38 C.F.R. § 4.116, Note 4 following Diagnostic Code 
7626 (2002).  A simple (or total) mastectomy means removal of 
all of the breast tissue, nipple, and a small portion of the 
overlying skin, with lymph nodes and muscles left intact.  38 
C.F.R. § 4.116, Note 3 following Diagnostic Code 7626 (2002).  
A modified radical mastectomy means removal of the entire 
breast and axillary lymph nodes (in continuity with the 
breast) with pectoral muscles left intact.  38 C.F.R. § 
4.116, Note 2 following Diagnostic Code 7626 (2002).  A 
radical mastectomy means removal of the entire breast, 
underlying pectoral muscles, and regional lymph nodes up to 
the coracoclavicular ligament.  38 C.F.R. § 4.116, Note 1 
following Diagnostic Code 7626 (2002).  

The Board acknowledges that changes were made to 38 C.F.R. § 
4.116, Diagnostic Code 7626, effective from March 18, 2002.  
Significantly, however, these changes simply included 
correction of typographical errors.  No substantive changes 
were made.  

VA outpatient treatment records, dated April 1992 to June 
2002, do not show that the veteran was seen for complaints 
related to the service connected cyclomastopathy.  At the 
December 1997 VA examination there was no palpable masses or 
surgical scar evidence of the veteran's breast.  At the July 
2000 VA examination no abnormal masses were found in the 
veteran's breast.  

Thus, the pertinent medical records indicate that the 
veteran's service connected cylomastopathy is asymptomatic.  
The medical evidence of record indicates that the veteran 
sustained some loss of breast tissue.  As such, he clearly 
underwent a local excision.  See 38 C.F.R. § 4.116, Note 4 
following Diagnostic Code 7626 (2002) (which includes a 
partial mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy and which involves removal of a portion of the 
breast tissue).  Significantly, however, the competent 
evidence of record does not support a finding that the 
veteran's breast surgery resulted in significant alteration 
of size or form of one or both of breasts.  As such, the 
Board must conclude that the veteran does not currently have 
significant alteration of size or form of one, or both 
breasts.  

Thus, without evidence of a simple mastectomy or a wide local 
excision with significant alteration of size or form of one 
or both breasts, a compensable disability rating for the 
veteran's service connected cyclomastopathy cannot be 
awarded.  See, 38 C.F.R. § 4.116, Diagnostic Code 7626 (2002) 
(which requires evidence of a simple mastectomy or a wide 
local excision with significant alteration of size or form of 
one breast for the grant of a 30 percent rating or of both 
breasts for the award of a 50 percent evaluation).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to a compensable rating for the service 
connected cyclomastopathy.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  


ORDER

Service connection for a nervous disorder is denied.  

Service connection for a right elbow disability is denied.  

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for an eye 
disorder is reopened, and to this extent only, granted.  

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a back 
disorder is reopened, and to this extent only, granted.  

A compensable evaluation for hemorrhoids is denied.  

A compensable evaluation for the service connected 
cyclomastopathy is denied.   


REMAND

Service medical records show that the veteran was seen for 
complaints of back pain and eye strain.  In fact there is an 
undated eye examination included in the veteran's service 
medical records.  Although the VA has examined the veteran's 
eyes and back the examiners have not provided opinions as to 
whether his current eye and back disabilities are related to 
service.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (2002).  A remand is necessary in 
order to determine whether the veteran's eye disorder and 
back disorder are related to his period of service.

Accordingly, this case is REMANDED for the following:

1.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded ophthalmology and 
orthopedic examinations.  The entire 
claims folder must be made available 
to and reviewed by the physicians 
designated to examine the veteran and 
the examination reports should reflect 
consideration of the veteran's 
documented medical history and 
assertions.  

2.	The ophthalmologist is requested to 
provide a diagnosis of the veteran's 
current eye disorder, if any.  The 
ophthalmologist is requested to render 
an opinion as to whether it is at 
least as likely as not that the 
veteran's current eye disorder was 
incurred in or aggravated by service.  
The scientific basis for the opinion 
expressed must be provided.  All 
indicated special studies deemed 
necessary must be accomplished.  

3.	The orthopedic specialist is requested 
to provide a diagnosis of the 
veteran's current back disorder, if 
any.  The orthopedic specialist is 
requested to render an opinion as to 
whether it is at least as likely as 
not that the veteran's current back 
disorder was incurred in or aggravated 
by service.  The scientific basis for 
the opinion expressed must be 
provided.  All indicated special 
studies deemed necessary must be 
accomplished.  

4.	Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete 
appropriate corrective action is to be 
implemented.  

5.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of the 
claim.  See 38 C.F.R. § 3.655(b) (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

